Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/603,450 filed 10/07/2019 is in response to applicant’s arguments/remarks and claim amendment filed 09/22/2021. It is also in response to information disclosure statement, IDS filed 10/13/2021. 
Claims 1-15 are currently pending in this Application, and all the claims are under full consideration. This Application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Allowed Claim
Claims 1-15 are allowed over prior art of record. 
Reason for Allowance
The following is examiner’s statement of reason for allowance. 
The instant invention is directed towards a cylindrical battery cell comprising first electrode terminal and a second electrode terminal having different polarities; an electrode assembly where a positive electrode and a negative electrode and a separator interposed between the electrodes are wound; a battery case configured to include the electrode assembly and 
The closest prior art is considered to be Kim et al. (U.S. PG Publication 2010/0159289), Cheon et al. (U.S. PG Publication 2006/0093904), and Wood et al. (U.S. PG Publication 2009/0111015).
Kim discloses a cylindrical battery cell comprising first and second electrode terminals having different polarities; an electrode assembly with a positive and negative electrode and a separator interposed in between and wound; a battery case that includes the electrode assembly; a cap assembly mounted on top of the battery case, and a positive temperature coefficient device in the shape of plate loaded on the top of the battery case. Kim discloses a plate shaped positive temperature coefficient device disposed on the cap assembly but does not disclose the claimed connection cap including a cap housing, a first connection plate, and a second connection plate, and the connection plates having different polarities are located in the periphery of the connection cap on opposite sides. 
Cheon discloses a cylindrical battery having a cap assembly with a central exposing portion so that electrode terminal is exposed to the outside. Cheon, however, does not disclose the instant invention a cylindrical battery having a connection cap, wherein the connection cap includes a cap 
Wood discloses a plurality of cylindrical batteries that electrically coupled by bus bars and the bus bar is coupled to terminal of the cell by welding. Wood, however, does not disclose the instant invention a cylindrical battery having a connection cap, wherein the connection cap includes a cap housing, a first connection plate, and a second connection plate, and the connection plates having different polarities are located in the periphery of the connection cap on opposite sides.
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 1-15 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/
Examiner, Art Unit 1722